STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                       UNPUBLISHED
In re A. L. BINYARD, Minor.                                            April 18, 2017

                                                                       No. 333485
                                                                       Wayne Circuit Court
                                                                       Family Division
                                                                       LC No. 12-508893-NA


Before: FORT HOOD, P.J., and JANSEN and HOEKSTRA, JJ.

PER CURIAM.

       Respondent appeals as of right the trial court’s order terminating his parental rights to his
daughter, AB, pursuant to MCL 712A.19b(3)(a)(ii) and (g).1 We affirm.

        Respondent first argues that the trial court erred when it found that the statutory grounds
for termination were established by clear and convincing evidence. We disagree.

         To terminate parental rights, the trial court must find that at least one statutory ground for
termination has been established by clear and convincing evidence. In re Trejo Minors, 462
Mich 341, 355; 612 NW2d 407 (2000).2 This Court reviews the trial court’s findings under the
clearly erroneous standard. MCR 3.977(K). A finding is clearly erroneous if the reviewing court
is left with a definite and firm conviction that a mistake has been committed. In re Miller, 433
Mich 331, 337; 445 NW2d 161 (1989).

       Respondent’s parental rights were terminated pursuant to MCL 712A.19b(3)(a)(ii) and
(g), which permit termination when the following conditions are satisfied:




1
  It is apparent from the record that the trial court found clear and convincing evidence to
terminate respondent’s parental rights pursuant to §§ 19b(3)(a)(ii) and (g). Although other
statutory subsections were referenced in the relevant portions of the lower court record, these
additional statutory subsections pertained to the termination of parental rights of other
individuals not parties to this appeal.
2
 In re Trejo Minors was superseded by statute on other grounds as recognized by In re Moss,
301 Mich App 76, 83; 836 NW2d 182 (2013).


                                                 -1-
              (a)   The child has been deserted under either of the following
       circumstances:

                                               ***

              (ii) The child’s parent has deserted the child for 91 or more days and has
       not sought custody of the child during that period.

                                               ***

               (g) The parent, without regard to intent, fails to provide proper care or
       custody of the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.

After reviewing the record, we conclude the trial court did not clearly err in finding that statutory
grounds for termination were established by clear and convincing evidence.

        The evidence clearly and convincingly established that respondent deserted AB for 91 or
more days and failed to seek custody of her during that period. A parent’s failure to provide
support for a child, have contact with them, and participate in services for a period in excess of
the statutory period is sufficient to establish desertion under MCL 712A.19b(3)(a)(ii). See, e.g.,
In re Laster, 303 Mich App 485, 492; 845 NW2d 540 (2013) (recognizing that the respondent
father had deserted the minor children where he had moved out of state, did not provide support
and had not had contact with the children other than telephone contact). AB was originally
removed from her mother’s care and placed with respondent in July 2012. At the time,
respondent lived with his mother who was, herself, listed on the Child Protective Services (CPS)
Central Registry. Although respondent was allowed to take custody of his daughter, he was
given one week to obtain suitable housing. Despite the trial court’s order, respondent and AB
continued to live with respondent’s mother for several months. In September 2012, respondent
was arrested and, for some length of time, jailed on felonious assault and felony-firearm charges.
Consequently, AB was removed from respondent’s care and placed in the care of her maternal
aunt. AB remained in this placement until June 2015, when she was placed in a non-relative
foster home. Between December 2013 and May 2014, respondent was incarcerated. He was
again incarcerated on June 4, 2015. According to the lower court record, respondent will remain
incarcerated until June 2017. There was a period between August 2014 and June 4, 2015, when
respondent was not incarcerated or participating in drug rehabilitation. Notably, during this 10-
month period, respondent effectively abandoned his daughter.

        Although respondent claimed that he looked for housing during this period, he did not
obtain suitable housing for AB. Instead, respondent elected to continue to live in his parents’
home, a home he knew to be unsuitable. Respondent also failed to obtain a legal source of
income. Respondent testified that he was employed between August 2014 and November 2014.
However, he had not had a legal source of income since November 2014. Respondent and AB’s
maternal aunt both testified that respondent provided food, clothing, and money for AB’s care.
However, respondent’s claim that he financially supported his daughter is not persuasive, given
that he admitted that he had not been gainfully employed since November 2014. Testimony that

                                                -2-
respondent may have given some gifts to AB is not the equivalent of financially supporting his
daughter. There was also conflicting testimony regarding respondent’s contact with AB. Tracie
Barnard, a foster care worker assigned to AB’s case in May 2015, testified during the final
termination hearing on May 19, 2016 that she was not sure if respondent had visited AB as
respondent had not maintained contact with Barnard. According to Barnard’s records, the last
recorded visit between respondent and AB was April 2013. That Barnard was not aware of
respondent’s alleged visits with AB highlights his lack of communication with Barnard. The
lack of communication is further confirmed by Barnard’s testimony that in May 2015, she made
several attempts to communicate with respondent and he failed to respond. Barnard also testified
that respondent had never contacted her, particularly to ascertain the health and welfare of AB.
In contrast, respondent testified that he visited AB regularly when he was not incarcerated, and
there was additional record evidence to support his contention. This testimony came from Gale
Hibbert, a family friend, and AB’s maternal aunt. With regard to Hibbert, the trial court
characterized her testimony as “false[.]” The trial court went on to note, “I don’t believe
[Hibbert’s] credibility; her statements” with regard to respondent spending time with AB or his
relationship with AB. We defer to the trial court’s assessment of the credibility of witnesses. In
re LaFrance Minors, 306 Mich App 713, 723; 858 NW2d 143 (2014). In sum, respondent’s
failure to make any meaningful effort to prepare a safe, secure and stable home for AB during
the entire four years that she was in care, and in particular during the time that he was not
incarcerated, reflects a situation where respondent effectively deserted AB. In the words of the
trial court:

       [Respondent] has a long history of lack of appropriate housing, lack of legal
       source of income, and has shown no consistent evidence that he can ever properly
       care and/or provide for [AB’s] needs.

Accordingly, we agree with the trial court that there was clear and convincing evidence to
support termination of respondent’s parental rights pursuant to MCL 712A.19b(3)(a)(ii).

        For the above stated reasons, there was also clear and convincing evidence to support
termination of respondent’s parental rights under MCL 712A.19b(3)(g), as respondent was
unable to provide AB with proper care and custody. There was also clear and convincing
evidence that respondent would be unable to provide proper care and custody within a reasonable
time considering AB’s age. At the time the trial court terminated his parental rights, respondent
still had more than one more year to serve on his prison sentence. Furthermore, respondent did
not have a viable plan after his release from prison. Respondent testified that after his release, he
would live with Hibbert until he got on his feet, but he did not have an established, reliable plan.
With respect to employment, respondent claimed that he had three jobs waiting for him: one
with his father, another with the flooring company where he had previously worked for three
months, and a third job doing home remodeling with a friend. Again, respondent’s plan in this
regard was also not reliable or established. AB was nearly seven years old at the time of the
termination hearing. She had been in care for four years. There was no credible or persuasive
evidence that respondent will be able to provide her with a safe and secure home environment in
the foreseeable further. Accordingly, termination under MCL 712A.19b(3)(g) was supported by
clear and convincing evidence.



                                                -3-
        Respondent argues that termination of his parental rights based on his incarceration was
improper under In re Mason, 486 Mich 142, 161 n 11; 782 NW2d 747 (2010). Respondent
further asserts that by offering the family friend as a caregiver during his incarceration, he
satisfied his obligations to provide care and custody for his daughter. Contrary to respondent’s
contention, the trial court did not terminate his parental rights based solely on his inability to care
for AB as a result of his incarceration. Instead, it was the four years of instability and lack of
suitable housing when he was not incarcerated that were the compelling factors motivating the
trial court’s decision. Further, while it is true that an incarcerated parent does not need to
personally care for the child, and instead can provide proper care and custody through placement
with a relative, id. at 161 n 11, Hibbert was not a relative. Indeed, respondent testified that he
had never even seen Hibbert’s home. Respondent’s suggested placement with a non-relative,
made well after the fact, does not satisfy the obligation he had as a parent to provide his daughter
with proper care and custody.

        Next, respondent challenges the trial court’s finding that termination of his parental rights
was in the child’s best interests. We disagree.

        “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
the parental rights and order that additional efforts for reunification of the child with the parent
not be made.” MCL 712A.19b(5). Whether termination of parental rights is in the child’s best
interests must be proven by a preponderance of the evidence. In re Moss, 301 Mich App 76, 90;
836 NW2d 182 (2013). The trial court may consider several factors when deciding if
termination of parental rights is in a child’s best interests, including “the child’s bond to the
parent, the parent’s parenting ability, the child’s need for permanency, stability and finality, and
the advantages of a foster home over the parent’s home[.]” In re Olive/Metts Minors, 297 Mich
App 35, 42; 823 NW2d 144 (2012) (citations omitted). This Court reviews for clear error a trial
court’s finding that termination of parental rights is in the child’s best interests. In re Jones, 286
Mich App 126, 129; 777 NW2d 728 (2009).

        The trial court did not clearly err in finding that termination of respondent’s parental
rights was in AB’s best interests. AB had been a ward of the court for nearly four years. During
those four years, respondent did not obtain suitable housing, and he could not demonstrate that
he could provide for AB financially, or that he was willing to put her needs above his own. For
three of those four years, AB was placed with her maternal aunt. However, in June 2015, AB
was removed from her maternal aunt’s care because they were found to be living in the basement
of someone’s home and the home was infested with bedbugs. Thus, even while placed with a
relative, stability eluded AB. It was only recently, in the 12 months preceding termination, that
AB has had any sense of stability and permanence. In June 2015, AB was placed in a pre-
adoptive foster home. She is doing well in this placement and has bonded with the foster
parents. She refers to her foster parents as “mom” and “dad[,]” and she has happily reported to
her classmates that she hopes to be adopted. By contrast, AB does not generally speak of
respondent. Respondent simply has not and cannot provide AB with the stability, permanence,
and finality that she requires. The trial court did not clearly err in finding that it was in AB’s
best interests to terminate respondent’s parental rights.



                                                 -4-
Affirmed.



                  /s/ Karen M. Fort Hood
                  /s/ Kathleen Jansen
                  /s/ Joel P. Hoekstra




            -5-